UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7361



DENNIS E. YARRELL,

                                            Plaintiff - Appellant,

          versus


REGINA MOORE; WILLIAM C. GRIFFIN, JR., indi-
vidually and in his official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-01-505-5-BR)


Submitted:   November 29, 2001         Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis E. Yarrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Yarrell, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   Yarrell v. Moore, CA-01-

505-5-BR (E.D.N.C. filed July 11, 2001; entered July 19, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2